          Case 5:18-cv-00109-KGB Document 20 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CHRISTOPHER A. EASON, SR.                                                             PETITIONER

v.                                Case No. 5:18-cv-00109-KGB

WENDY KELLEY                                                                        RESPONDENT

                                              ORDER

       Before the Court are the Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 16). Judge Harris recommends that petitioner

Christopher A. Eason, Sr.’s petition for a writ of habeas corpus be dismissed as time-barred. Mr.

Eason filed a timely objection to Judge Harris’ Findings and Recommendation (Dkt. No. 19). Mr.

Eason’s objection largely reproduces the factual allegations and legal arguments raised in his

habeas petition and reply in support thereof.          After careful review of the Findings and

Recommendation and Mr. Eason’s objection thereto, as well as a de novo review of the record, the

Court finds no reason to alter or reject Judge Harris’ decision.

       The Court writes separately to express its agreement with the Judge Harris’ conclusion that

Mr. Eason has not complied with the Antiterrorism and Effective Death Penalty Act of 1996’s

one-year statute of limitations, see 28 U.S.C. § 2255(f), and that equitable tolling of the limitations

period is not appropriate here. The Court also agrees with Judge Harris that, on the record before

it, Mr. Eason is not actually innocent of the first-degree battery charges. At the same time, the

Court shares Judge Harris’ concern that Mr. Eason “will not receive appellate review of his

conviction and 285-year sentence.”        (Dkt. No. 16, at 13).     Yet, that “harsh” result is the

consequence of Mr. Eason’s knowing and voluntary waiver of his right to counsel and lack of

diligence in appealing his conviction and sentence (Id.).
         Case 5:18-cv-00109-KGB Document 20 Filed 06/14/21 Page 2 of 2




       Accordingly, the Court adopts the Findings and Recommendation in their entirety as this

Court’s findings of fact and conclusions of law (Dkt. No. 16). The Court dismisses Mr. Eason’s

petition for a writ of habeas corpus and denies the relief requested therein (Dkt. No. 2). The Court

declines to issue a certificate of appealability. Mr. Eason may still apply to the Eighth Circuit for

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B).

       It is so ordered this 14th day of June, 2021.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
